                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          STATESVILLE DIVISION
                     CIVIL CASE NO. 5:19-cv-00165-MR


ROBERT H. JOHNSON,              )
                                )
               Plaintiff,       )
                                )
vs.                             )
                                )
KERI L. TRIPLETT, et al.,       )                              ORDER
                                )
               Defendants.      )
_______________________________ )

         THIS MATTER is before the Court on the Plaintiff’s pro se “Motion

Requesting from the Plaintiff Whether or Not Blood Stained Boxer Shorts

(Underwear) be Allowed as Evidence…” [Doc. 67]; the Plaintiff’s “Motion …

to do a Diposition [sic] on Defendants Attorneys and Possible Defendants

…” [Doc. 71]; and the Plaintiff’s “Motion Requesting a Second Deposition by

Defendants Counsel at Plaintiff’s Request…” [Doc. 72].

         The incarcerated Plaintiff filed this action pursuant to 42 U.S.C. § 1983.

The Complaint passed initial review on claims against Defendants Keri L.

Triplett and Beth Berry regarding allegations of an assault upon Plaintiff at

the Watauga County Detention Center (“WCDC”).1 Specifically, he alleges



1   This case was assigned to Judge Frank D. Whitney at the time of initial review.
that Defendant Triplett “grabbed and twisted [Plaintiff’s] penis and left

testicle….” [Doc. 1 at 2].

      In his first Motion, the Plaintiff asks the Court to determine whether or

not several pairs of blood-stained boxer shorts can be presented as evidence

that Defendant Triplett physically harmed him. [Doc. 67]. He also asks the

Court to order Warren C.I. (where he is presently incarcerated) to preserve

such evidence.     Defendants filed a Response objecting to the Motion

because it is premature and without a proper foundation of authentication.

[Doc. 69]. The Plaintiff filed a Reply arguing that the Defendants have

objected to his Motion because they are “scared and do not want the Court

to see evidence first hand….” [Doc. 70 at 1]. He explains that, because the

boxer shorts belong to the prison, he is asking the Court for an Order

permitting him to transport that evidence to Court so that the boxer shorts

will not be washed or tampered with.

      The Plaintiff’s request for a determination of the admissibility of bloody

boxer shorts is denied as it would require the Court to issue an advisory

opinion. The Plaintiff’s request that the Court order Warren C.I. to preserve

bloody boxer shorts as evidence is also denied. The Plaintiff alleges that

Defendant Triplett assaulted him at the WCDC on April 17, 2014. He has

failed to explain how bloody boxer shorts at Warren C.I., where he was


                                       2
transferred on April 24, 2019,2 nearly five years after the alleged assault, are

material to the instant case in any way.

      In his second Motion, the Plaintiff asks for leave to depose the

Defendants at the same time that Defendants take his deposition. [Doc. 71].

He also requests a subpoena for the Defendants’ discovery material and for

video surveillance footage of the alleged incident at WCDC. The Defendants

filed a Response stating that they are uncertain regarding the precise nature

of the Plaintiff’s request and therefore cannot take a position but, of course,

the Plaintiff is free to conduct discovery pursuant to the Federal Rules of Civil

Procedure. [Doc. 73].

      The Plaintiff’s request to take the Defendants’ depositions is

insufficient. He asked to depose the Defendants at the same time and date

as his deposition, which was March 29, 2021. However, this is the same

date that his Motion was docketed with the Court. [See Doc. 74]. In any

event, the Plaintiff has failed to show that he can afford to pay the costs

related to deposing the Defendants; the fact that he is proceeding in forma

pauperis does not excuse him from bearing his own litigation expenses. See


2 The information regarding the Plaintiff’s last movement date was gleaned from the North
Carolina Department of Public Safety’s website. See https://webapps.doc.state.nc.us/opi
/viewoffender.do?method=view&offenderID=1487536&searchOffenderId=1487536&sea
rchDOBRange=0&listurl=pagelistoffendersearchresults&listpage=1 (last visited May 5,
2021).


                                           3
United States v. MacCollum, 426 U.S. 317, 321 (1976) (“expenditure of

public funds [on behalf of indigent litigants] is proper only when authorized

by Congress.”); Pickens v. Lewis, No. 1:15-cv-275-FDW, 2017 WL 2198342,

at *2 (W.D.N.C. May 18, 2017) (noting that 28 U.S.C. § 1915 does not

authorize payment of litigation expenses and, “[o]rdinarily, the plaintiff must

bear the costs of his litigation … even in pro se cases.”). Moreover, the

Plaintiff’s request for “discovery materials” from the Defendants is too vague

and conclusory to support relief.

      Finally, the Plaintiff seeks surveillance video footage from WCDC. This

is liberally construed as a request for the issuance of a Rule 45 subpoena

from the Watauga County Sheriff. See Fed. R. Civ. P. 45(a) (permitting a

party to subpoena the production of documents and other things from

nonparties); Fed. R. Civ. P. 34(c) (“As provided in Rule 45, a nonparty may

be compelled to produce documents and tangible things or to permit an

inspection.”). This Court has adopted the majority view that a Rule 45

subpoena “does in fact constitute discovery” and, as such, is accorded broad

and liberal construction. Mortgage Info. Servs., Inc. v. Kitchens, 210 F.R.D.

562, 566 (W.D.N.C. 2002); see Herbert v. Lando, 441 U.S. 153, 177 (1979);

Hickman v. Taylor, 329 U.S. 495, 507 (1947).          The Courts have “wide

latitude in controlling discovery and … [t]he latitude given the district courts


                                       4
extends as well to the manner in which it orders the course and scope of

discovery.” Ardrey v. United Parcel Service, 798 F.3d 679, 682 (4th Cir.

1986).

          The Plaintiff’s motion to subpoena video from the April 17, 2014

incident at WCDC will be granted. Because the Plaintiff is proceeding in

forma pauperis, the Clerk of Court will be instructed to issue the subpoena

on the Plaintiff’s behalf.3 See 28 U.S.C. § 1915(d). This Order will constitute

Notice to the parties of the subpoena request pursuant to Fed. R. Civ. P.

45(a)(4). The Clerk will be instructed to serve on each party a copy of this

Order and the subpoena pursuant to Rule 45(a)(4), and to issue the

subpoena three days later. See LCvR 45.2 (requiring notice pursuant to Fed.

R. Civ. P. 45(a)(4) to be served on all other parties at least three calendar

days before the date on which the subpoena is served on the non-party).

          In his third Motion, the Plaintiff asks for a second deposition, as he

feels that he “did not understand what was needed” when defense counsel

deposed him on March 29, 2021. [Doc. 72 at 1]. He argues that a second

deposition will allow him to “correctly respond to questions without messing

up….” [Id.]. The Defendants filed a Response stating that they have finished




3
    It is unclear, at this juncture, whether any expenses will be associated with this request.

                                                        5
deposing the Plaintiff and decline to conduct a second deposition at this time.

[Doc. 74].

      There is no legal or factual basis for the Plaintiff to request that he be

deposed by defense counsel for a second time, and therefore, this Motion is

denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s “Motion Requesting

from the Plaintiff Whether or Not Blood Stained Boxer Shorts (Underwear)

be Allowed as Evidence…” [Doc. 67] and “Motion Requesting a Second

Deposition by Defendants Counsel at Plaintiff’s Request…” [Doc. 72] are

DENIED.

      IT IS FURTHER ORDERED that the Plaintiff’s “Motion … to do a

Diposition [sic] on Defendants Attorneys and Possible Defendants …” [Doc.

71], is GRANTED IN PART and DENIED IN PART as stated in this Order.

      The Clerk is respectfully instructed to prepare a subpoena to: Len

Hagaman, Sheriff of Watauga County, 184 Hodges Gap Road, Boone, NC

28607; serve each of the parties with a copy of this Order and the proposed

subpoena; and serve the subpoena on Mr. Hagaman three days after the

Order is served.                 Signed: May 24, 2021


      IT IS SO ORDERED.




                                        6
